Citation Nr: 0110047	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to May 11, 1998 for 
the grant of service connection for depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

The original claim for service connection for depression was 
received by VA on May 11, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to May 11, 1998 for 
service connection for depression have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the effective date assigned for 
service connection for depression should be at least June 16, 
1997, if not earlier.  He points out that June 16, 1997 was 
the date of his VA treatment for depression at a VA medical 
center.  He maintains that the regulations 38 C.F.R. §§ 3.157 
and 3.310 provide a basis for an earlier effective date.  

A June 16, 1997 VA outpatient treatment record does show that 
the veteran received a diagnosis of depression.  A May 1998 
psychiatry note includes a diagnosis of depressive disorder.

On May 11, 1998 the RO received a claim for service 
connection for depression as secondary to bilateral service-
connected knee disability.

By rating action in January 1999, the RO granted the veteran 
service connection for depression as secondary to his 
bilateral knee disability.  The RO assigned May 11, 1998 as 
the effective date of service connection for depression.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Since the veteran's original claim for service connection for 
depression as secondary to a bilateral knee disability was 
received more than a year after discharge from service, and 
was received after the date entitlement arose, the effective 
date of service connection is the date that the initial claim 
was received.  The Board notes that the initial claim for 
service connection for depression was received May 11, 1998 
and the Board finds that the RO properly assigned May 11, 
1998 as the effective date of the grant of service 
connection.

The Board has considered the veteran's contentions that he is 
entitled to an earlier effective date due to the regulations 
38 C.F.R. §§ 3.157 and 3.310.  The Board notes that 38 C.F.R. 
§ 3.157 provides that medical evidence of a condition may be 
considered an informal claim for claims for an increase or to 
reopen.  In this case the veteran has submitted a new claim 
for service connection for depression.  Since this claim is 
not a claim for increase or to reopen, 38 C.F.R. §§ 3.157 is 
not for application.  The regulation 38 C.F.R. § 3.310 
provides for the grant of service connection for disabilities 
secondary to a service-connected disability.  It was under 
this regulation that the veteran received his grant of 
service connection for depression.  However, this regulation 
makes no reference to effective dates and is consequently 
irrelevant to the effective date claim currently under 
consideration.  

Since the laws and regulations do not provide for an 
effective date prior to May 11, 1998, an earlier effective 
date for service connection for depression is not warranted.


ORDER

Entitlement to an effective date for service connection for 
depression prior to May 11, 1998 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

